       Case 1:19-cv-07332-PAE-BCM Document 98 Filed 01/28/21 Page 1 of 1




                                  XUE & ASSOCIATES, P.C.
                                    1 SCHOOL STREET, SUITE 303A
                                        GLEN COVE, NY 11542
                                         PHONE: (516) 595-8887                           1/28/21
                                       FACSIMILE: (212) 219-2276

BENJAMIN B. XUE                                                                MICHAEL S. ROMERO
MEMBER OF NY & NJ BARS                                                         MEMBER OF NY BAR




                                                                      January 27, 2021

Via ECF
Hon. Barbara Moses U.S.M.J                     Application GRANTED. The Famous Sichuan Defendants'
Daniel Patrick Moynihan Courthouse             motion for summary judgment is deemed WITHDRAWN,
500 Pearl Street, Courtroom 20A                without prejudice to renewal after the close of discovery. The
New York, NY 10007                             Clerk of Court is respectfully directed to close the motion at
                                               Dkt. No. 74. SO ORDERED.
          Re:Ke v. J.R. Sushi 2 Inc. et al.
             Case No: 1:19-cv-07332         ____________________
                                            Barbara Moses, U.S.M.J.
                                            January 28, 2021
Dear Judge Moses:

          This office represents Defendants Famous Sichuan New York Inc. (“Famous Sichuan”),

Ruifeng Yang, and Zi Wang (collectively “Famous Sichuan Defendants”) in the above captioned

action.

          On or January 22, 2021. Your Honor indicated that the Court would only allow Famous

Sichuan Defendants to move for summary judgment once. Though Famous Sichuan Defendants

believe Plaintiff has not properly made a claim against Famous Sichuan Defendants. We hereby

withdraw the Motion without prejudice to renew after the close of discovery.

          Thank you for your time and consideration in this matter.

                                                              Respectfully submitted,

                                                              /Benjamin B. Xue/

                                                              Benjamin B. Xue
